Citation Nr: 0421459	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder disorder.  

2.  Entitlement to an effective date earlier than April 14, 
1997 for the assignment of a 50 percent evaluation for the 
service-connected phobic reaction and panic disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1977 to 
September 1984 and from August 1986 to February 1992.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the RO.  

In July 2003, the veteran waived initial RO consideration of 
the new evidence submitted after the issuance of the last 
Supplemental Statement of the Case of record.  38 C.F.R. 
§ 20.1304 (c) (2003).  

By March 2003 rating decision, the RO denied entitlement to a 
total compensation rating based on individual unemployability 
and an evaluation in excess of 50 percent for the service-
connected phobic reaction and panic disorder.  In July 2003, 
the veteran expressed disagreement with the March 2003 rating 
decision.  

However, as a Statement of the Case (SOC) has not yet been 
issued on these matters, additional action by the RO is 
required as set forth below in the Remand portion of this 
document.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to TDIU rating and an increased 
rating got a service-connected phobic reaction and panic 
disorder are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested right 
shoulder complaints or findings in service or for many years 
thereafter.  

2.  The veteran first asserted having right shoulder 
manifestations due to service in 2001, almost nine years 
after he completed his military service.  

3.  There is no reasonable possibility that the veteran's 
recently demonstrated right shoulder arthritis can be 
causally linked to any event or incident of service.  

4.  The service-connected psychiatric disability is shown to 
have undergone an increase in severity no earlier than April 
14, 1997.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have right shoulder 
disability manifested by arthritis due to disease or injury 
that was incurred in or aggravated by the veteran's active 
duty service; nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  An effective date of December 17, 1996, but not earlier 
for the assignment of a 50 percent evaluation for the 
service-connected phobic reaction and panic disorder is 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant provisions of VCAA by letter dated in August 
2001, before initial RO determination pertinent to the issues 
on appeal.  See Pelegrini v. Principi, 16 Vet. App. 259 
(2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
but in a signed October 2002 statement, the veteran indicated 
that he had no further evidence to submit.  

Further, by August 2001 letter and September 2002 statement 
of the case, he and his representative have been notified of 
the evidence needed to establish the benefits sought, and he 
has been advised via these documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

The service medical records are silent with respect to 
complaints or findings regarding the right shoulder.  

In March 1992, the veteran filed a claim of service 
connection for, in pertinent part, "panic symptoms."  

On September 1992 VA psychiatric examination, the veteran 
reported disturbed sleep, bad dreams and a poor appetite.  
The examiner noted that the history of the veteran's symptoms 
were not specific.  

The examiner diagnosed psychotic disorder, not otherwise 
specified, indicated that the veteran was not on psychotropic 
medication, and stated that the diagnosis was based on a 
history provided by the veteran.  The examiner noted that the 
veteran had not been hospitalized and that there were 
inconsistencies in the "history-symptoms-diagnosis."

By January 1993 rating decision, the RO granted service 
connection for severe panic disorder and mild agoraphobia and 
assigned a no percent evaluation effective on February, 1992.  

In December 17, 1996, the veteran complained of having 
increased anxiety symptoms.  An increased dosage of 
antianxiety medication was prescribed.  

The April 14, 1997 VA medical records reflected complaints of 
phobias and mild anxiety.  

On April 24, 1997, the veteran filed a claim for an increased 
rating for his service-connected psychiatric disorder.  

By September 1997 rating decision, the RO assigned a 10 
percent rating to the veteran's service-connected psychiatric 
disability effective on August 4, 1996.  The RO explained 
that the effective date of August 4, 1996 was assigned based 
on a review of medical records from the VA Medical Center 
(VAMC).  

That month, the veteran expressed disagreement with the RO's 
determination regarding the appropriate disability rating for 
his psychiatric disorder and the effective date of increase.  
He indicated that he had been receiving treatment at the 
Columbia VAMC since 1994.  

Subsequently, the RO obtained VAMC medical records dated in 
March 1994 reflecting complaints of insomnia and troubled 
nerves.  The veteran requested that sleeping pills be 
prescribed to counteract these symptoms.  

The August 1995 VAMC medical records indicated complaints of 
nervousness.  Anxiety disorder was diagnosed.  

In October 1995, panic, anxiety and phobias were noted.  An 
April 10, 1996 VA medical notation revealed that psychotropic 
medication was prescribed to assist with the veteran's 
anxiety disorder.  

By December 1997 rating decision, the RO amended the 
effective date for the assignment of the 10 percent 
disability evaluation for the veteran's psychiatric disorder 
to March 29, 1994.  

The veteran testified about his symptoms at an RO hearing in 
September 1998.  In particular, the veteran complained of 
difficulty sleeping, sometimes only sleeping two hours in a 
row.  He reported problems with short-term memory, stating 
that he would sometimes forget names of family and friends.  
He also reported difficulty working any job in excess of part 
time hours.  He further advised that he was no longer 
maintaining an active social life as a result of the panic 
disorder.  

On October 1998 VA psychiatric examination, the veteran 
appeared anxious.  He reported the use of antianxiety 
medication and indicated that it helped ease his symptoms.  
He complained of panic attacks lasting five to 10 minutes 
three or four times a week.  He stated that he "could not 
think straight" or be around people.  He complained of 
insomnia.  

Objectively, the examiner noted that the veteran was well 
groomed and casually dressed.  He appeared somewhat angry and 
moderately anxious.  The veteran provided the wrong date when 
asked and could not do "serial threes" although he had a 
high school education.  He could not repeat three words that 
he was asked to remember.  He could, however, detail the 
history of his illness in great detail.  In that regard, he 
recalled dates, numbers, and sequence.  He described hearing 
a dog bark although none was there when asked about 
hallucinations.  He stated that he was an on-call bus driver 
and that he performed other odd jobs around the neighborhood.  

The examiner diagnosed anxiety disorder with panic attacks 
and assigned a global assessment of function (GAF) score of 
60.  The examiner stated that the veteran's history did not 
"fit together."  The examiner opined that the veteran was 
moderately disabled by his anxiety disorder meaning some 
social isolation, panic attacks, and ongoing anxiety."  

By October 1998 rating decision, the RO increased the 
veteran's disability evaluation for phobias and panic 
disorder of 30 percent effective on April 14, 1997.  The RO 
explained that this was the first date upon which worsened 
conditions were apparent.  

On September 1999 psychological examination, cognitive 
testing was conducted.  On examination, the veteran exhibited 
poor eye contact.  He was alert, and his speech was at high 
volume.  According to the examiner, he was not fully oriented 
to time and situation, and his awareness of current events 
was low.  He denied sleep disturbances and fluctuations in 
appetite.  His mood was dysphoric, and his affect was 
irritable and labile.  Thought process was vague and 
illogical.  

The veteran stated that he heard sounds but not voices.  He 
stated that at times he would forget where he was and what he 
was doing.  There were no obvious signs of paranoia or 
delusions.  Attention and concentration were mildly impaired.  
The examiner asserted that the veteran's IQ appeared average.  

The veteran's verbal memory index on the Wechsler Memory 
Scale measured 54, which the examiner indicated was in the 
extremely low range.  Logical memory as well as immediate and 
delayed recall was at the second percentile range.  Mental 
control was severely impaired with occasional bizarre 
confabulation.  Indications of malingering were all negative.  
Moderate to severe aphasia was observed.  

The Bender Visual Motor Gestalt test indicated performance in 
the brain-damaged range.  Controlled Word Association testing 
revealed a severe deficit range.  On the Personality 
Assessment Screener, the veteran showed an overall level of 
moderate psychopathology.  

The examiner diagnosed panic disorder with agoraphobia and 
cognitive disorder, not otherwise specified.  The examiner 
also diagnosed personality disorder, not otherwise specified.  

The examiner opined that the veteran's impairment and social 
adaptation and interaction were moderate to severe.  The 
examiner opined further that the veteran was unable to 
maintain employment or personal relationships.  

On September 1999 VA psychiatric examination, the veteran 
described symptoms such as breaking into sweats, becoming 
nervous, and wanting to go into seclusion.  These symptoms 
lasted several minutes and occurred three times a day.  He 
stated that he could not work because he felt anxious all the 
time.  He stated that he preferred to be alone and that he 
had memory trouble and could not even recall his children's 
birthdays.  He complained of insomnia.  The veteran provided 
the wrong date when asked.  

Objectively, the veteran appeared agitated.  His thought 
process was slow but goal directed.  There was no evidence of 
delusions or hallucinations.  He denied suicidal or homicidal 
ideation.  He could interpret proverbs.  His intelligence 
appeared to be in the average range.  The examiner diagnosed 
panic disorder/rule out malingering and rule out personality 
disorder not otherwise specified.  

The examiner opined that she did not comprehend the 
psychological test results because they demonstrated a degree 
of disability that was not apparent on psychiatric 
examination.  In any event, the examiner opined that if the 
veteran were indeed as disabled as shown on the psychological 
examination, he would not be considered competent to handle 
his VA funds.  

The examiner opined that the veteran appeared to be 
exaggerating his symptoms.  For example, the veteran reversed 
numbers on the clock, which would demonstrate an extreme 
level of disability that the veteran likely did not possess.  
Also, the examiner explained that the veteran's inability to 
spell cat and dog backward on examination seemed deliberate.  

The examiner emphasized that the veteran did have a 
relationship with his family and did attend church and that 
his disability was "considerable at best." 

On November 1999 VA psychiatric examination, the veteran 
reported, in addition to symptoms previously mentioned, that 
he experienced nightly nightmares about tanks going off.  He 
stated that he had panic attacks nearly four times a day, 
constantly felt nervous and felt he was unable to socialize 
with others or engage in many activities during the day.  

The veteran reported that he was unemployed and would spend 
his time working in the yard, sitting around the house and 
going to church with his wife.  He would socialize with his 
wife and family but not others.  It was noted that the 
veteran saw a vocational rehabilitation counselor at VA, but 
was not interested in pursuing the jobs that were offered 
him.  

On mental status examination, the veteran presented as alert 
and oriented and neatly groomed.  The veteran described 
himself as moody and agitated.  He was unable to correctly 
name the current president of the United States.  His thought 
processes were slow, but goal directed.  Thought content was 
devoid of any current auditory or visual hallucinations.  

The veteran denied any paranoid, suicidal, or homicidal 
ideation.  He was able to spell both "cat" and "rat" 
forwards, but could not correctly spell "cat" backwards.  
When asked to repeat three words on recall, he had 
significant problems recalling three words to the examiner.  
Insight was minimal.  The veteran's intelligence was 
estimated to be in the average range.  

The examiner diagnosed panic disorder, rule out malingering, 
and rule out personality disorder not otherwise specified.  
The assigned GAF score was 55.  

The examiner noted the previous examinations and agreed that 
this veteran presented a difficult case.  While the veteran 
did suffer from panic disorder, this examiner opined that it 
appeared that the veteran was exaggerating his symptoms, 
particularly on testing.  

The examiner noted that, based upon the examination of 
September 1999 the veteran should be having extreme 
difficulty in everyday functioning, yet during the evaluation 
the veteran was able to provide details of his symptoms, past 
interventions, names of certain doctors, and other material 
related to his life situation.  

In addressing the rating criteria, the examiner opined that 
the veteran would have occupational and social impairment 
with reduced reliability and productivity due to panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
disturbances in motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  The level of disability was judged to be 
considerable.  

In light of the examiner's belief that the veteran may be 
exaggerating his level of disability, the veteran was sent 
for a MRI and an EEG to rule out any possible seizure or 
neurological deficit.  

The report of a January 2000 MRI of the brain was considered 
"essentially negative."  An EEG was performed in January 2000 
with "normal EEG findings for the age, without diagnostic 
abnormality."  

In a January 2000 addendum to her November 1999 report, the 
VA examiner reviewed the data from the veteran's MRI and EEG 
and remained of the opinion that the veteran was likely 
exaggerating his symptoms.  Nevertheless, she was of the 
opinion that the veteran did suffer from panic disorder with 
some problems noted with his primary support system.  A GAF 
score of 55 was continued.  

In a February 2000 addendum, the VA psychologist who had 
initially examined the veteran in September 1999 reviewed the 
entire claims folder and commented on the VA examinations 
conducted subsequent to the initial September 1999 
examination.  

On further review of all of the evidence it was this 
examiner's opinion that the veteran was indeed exaggerating 
his impairments.  The examiner modified the veteran's GAF 
score to 61 but reported that the veteran's ability to manage 
his own funds was questionable.  

By July 2001 decision, the Board assigned a 50 percent 
disability evaluation to the veteran's service-connected 
phobia and panic disorder.  

That month, the veteran filed a claim of service connection 
for a right shoulder disability.  

On August 2001 right shoulder examination, the radiologist 
found some arthritic changes.  There was no evidence of 
fracture.  

On August 2001 VA orthopedic examination, the veteran denied 
a right shoulder injury but stated that right shoulder pain 
had its onset in 1991.  

The examiner diagnosed right shoulder pain and possible mild 
to moderate degenerative changes in the right shoulder.  The 
examiner opined that the veteran's reports of pain with 
almost any movement of the right shoulder were out of 
proportion to that which would be expected.  

By January 2002 rating decision, the RO denied service 
connection for a right shoulder disability and assigned an 
effective date of April 14, 1997 for the increased 50 percent 
rating that was granted by the Board for the service-
connected psychiatric condition.  

In July 2002, the veteran expressed disagreement with the 
effective date of April 14, 1997 assigned for the grant of a 
50 percent rating for his service-connected psychiatric 
disorder.  

On February 2003 VA psychiatric examination, the examiner 
diagnosed panic disorder and assigned a GAF score of 51.  

In July 2003, a VA psychiatrist diagnosed panic disorder with 
agoraphobia and phobic neurosis.  He assigned a GAF score of 
44.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Service Connection for a Right shoulder Disability 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that, on the recent VA orthopedic 
examination, the veteran's reported right shoulder 
symptomatology was reported to be out of proportion to that 
which would be expected.  The Board notes further that, on X-
ray study of the right shoulder, degenerative changes were 
found, but there was no evidence of fracture.  In addition, 
the Board notes that the record does not reflect a right 
shoulder injury or other shoulder manifestations in service.  

Under the foregoing factual scenario, service connection for 
a right shoulder disability must be denied.  38 C.F.R. 
§ 3.303.  The veteran has a current right shoulder 
disability, a necessary element for the granting of service 
connection.  Id.; Gilpin, supra; Degmetich, supra.  In 
addition to a current disability, however, the evidence must 
reflect a nexus between that disability and some event or 
incident of service.  38 C.F.R. § 3.303.  However, in this 
case, none can be found to support the claim.  

The Board realizes that the veteran might well believe that 
there is some connection between his current right shoulder 
disability and service.  The veteran, however, is not 
competent to supply medical opinions upon which the Board may 
rely.  See Espiritu, supra.  

The Board observes that the recent VA examination did not 
provide an opinion regarding the etiology of the veteran's 
right shoulder disability.  Under these circumstances, a 
medical opinion is not required to decide the appeal.  
38 U.S.C.A. § 5103A.  

A medical opinion need only be obtained if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Id.  

Because there are no demonstrated inservice complaints or 
findings or postservice continuity of symptomatology or 
treatment to support the veteran's assertions regarding the 
claimed right shoulder condition, a medical opinion regarding 
the etiology of the claimed disability would be of no 
evidentiary value in deciding this case.  Any of the 
veteran's lay assertions of having had an injury in service 
or continuous symptoms since service are not credible when 
viewed in light of the entire evidentiary record.  

VA is not required to provide assistance if a reasonable 
possibility that such assistance would aid in substantiating 
the claim does not exist.  38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  

Accordingly, given the evidence of record, service connection 
for the right shoulder disorder must be denied.  


Earlier Effective Date 

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
 
According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2003).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

The Court has held in Servello v. Derwinski, 3 Vet. App. 196 
(1992) that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  

On September 1992 psychiatric examination, the examiner 
diagnosed psychotic disorder, not otherwise specified and 
indicated that the veteran was not on psychotropic 
medication, and that the diagnosis was based on the history 
provided by the veteran.  The examiner noted that the veteran 
had not been hospitalized and that there were inconsistencies 
in the "history-symptoms-diagnosis."  A lack of need for 
medication and lack of clear psychiatric diagnosis other than 
by history militates against a showing of increased 
disability at that time.  

After 1992, VA medical records reveal complaints of insomnia 
and a request for sleeping pills.  The Board notes that these 
notations in themselves do not demonstrate increased 
disability and cannot be perceived as informal claims.  
38 C.F.R. § 3.157.  

The veteran was first prescribed psychotropic medication on 
April 10, 1996.  However, the Board finds that this treatment 
record does serve to establish a demonstrable worsening of 
his psychiatric symptoms.  As such, an effective date of 
April 10, 1996 cannot be assigned.  38 C.F.R. § 3.400.  

A December 17, 1996 VA progress note reflects that the 
veteran complained of worsening anxiety symptoms.  An 
increased dosage of antianxiety medication was prescribed.  

Accordingly, December 17, 1996 is the first date upon which 
it can first be factually ascertained that an increased 
rating of 50 percent can be assigned.  38 C.F.R. § 3.400.  



ORDER

Service connection for a right shoulder disorder is denied.  

An earlier effective date of December 17, 1996 for the 
assignment of a 50 percent evaluation for service-connected 
panic disorder and phobia is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

As noted, in March 2003, the RO denied an increased rating 
for the veteran's service-connected psychiatric disorder as 
well as entitlement to TDIU benefits.  

A timely Notice of Disagreement was filed, but the RO failed 
to issue an SOC regarding these matters.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to an 
SOC, and RO failure to issue same is a procedural defect.  
Manlincon, 12 Vet. App. at 240-41.  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  

Therefore, the Board must remand this aspect of the veteran's 
claim for preparation of an SOC as to entitlement to service 
connection for the above-mentioned disabilities of the right 
and left hands.  See VAOPGCPREC 16-92 (July 24, 1992).  

Thus, the case is remanded for the following action:

1.  The RO must issue an SOC concerning 
the issues of entitlement to an 
evaluation in excess of 50 percent for 
the veteran's service-connected 
psychiatric disorder and entitlement to 
TDIU benefits, to include all potentially 
applicable law and regulations.  The 
veteran should, of course, be advised of 
the time period within which to perfect 
his appeal.  38 C.F.R. § 20.302(b) 
(2003).  

2.  Then, only if he perfects his appeal 
with a timely filed substantive appeal, 
the RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



